Mr. President, I congratulate you on your election. We have a great deal of work to get through at this session. I know from my meeting with you yesterday that you will guide us skilfully through the rough water we will inevitably meet. Let me say, too, how good it is to see the Secretary-General restored to full health. We need his wisdom and courage at this time.
I appear here today as the representative of a small country from the southern reaches of the vast Pacific Ocean. Forty years ago my country was amongst those which pledged their commitment to the objectives of this world Organization. How much nearer are we, today, to achieving those ideals? Enormous problems confront us. Technology has expanded humanity's horizons into outer space. But here on earth we have not yet succeeded in providing basic human needs - food, shelter, and at least a minimum degree of security - for all. Under the Charter we have all abjured the use or threat of force. Yet the most powerful nations among us seem unwilling to take the decisive step of rejecting the weapons of mass destruction that threaten us all. Today, more than ever before, small States need the protection that the Charter and this Organization were intended to give. The United Nations was intended to represent our interests, for the powerful are better able to look after themselves. If we who are small are not to be ignored by those who are mighty, then we must work together here to ensure the survival of this planet.
New Zealanders know from recent experience that this Organization can respond quickly and fairly to the needs of small States which call for its help.
In 1985 my country was suddenly embroiled in a dispute with France. It concerned the detonation of bombs fixed to a ship at a wharf in one of our harbors. A crewman of Dutch extraction lost his life. The circumstances were widely blazoned across the world press and need not be further recapitulated.
Despite lengthy bilateral negotiations we were not able to solve the problem. With France, we then turned to the United Nations for help in finding an acceptable solution. Both countries undertook to abide unconditionally by the United Nations arbitration. The Secretary-General took on the task himself. He made a ruling which both Governments accepted without reservation. It has been carried out by both of us. I want to record my Government's profound gratitude to the Secretary-General for the commendable way he carried out that task. Through his mediator efforts we have been able to bring to an end that unhappy episode.
Our experience in the field of decolonization has also shown us, once again, how this Organization can help us in fulfilling our obligations to bring dignity and self-respect to all people. My country is responsible for helping bring to nationhood a tiny territory in the South Pacific: Tokelau; remote, beautiful, but with few resources other than the fish in the sea around the three small atolls and the determination of its peoples. Our Government invited a United Nations visiting mission there in July to see the unique development issues confronting that atoll community. I am pleased to see members of the mission here today. We have found, as in the case of other island nations whose histories have been entwined with ours, that the United Nations could indeed make a useful and innovative contribution to the process leading to self-determination. That is an example that could well be followed again in another case in the South Pacific; and I shall return to that later.
It is clear that the United Nations can help if small nations shew that they want it to do so. Nobody believes that problems that have bedeviled us for years will be solved overnight. But one thing is clear: whatever the issue -international security, the right to live in freedom and peace, or freeing the shackles on international trade - the small and the vulnerable have much more in common with one another than with the big Powers. Separately, we may achieve a little*, together we may yet move mountains, perhaps even the Rockies and the Urals.
Today there is no greater incentive for us all to work together than the need to bring under control the fast-quickening nuclear-arms race. Arms control and disarmament are not pious goals; they are immediate and desperate imperatives. Nuclear weapons have become the subject of a monstrous exercise in self-perpetuation. We know now that none of us, even those in as remote a place as New Zealand, or more remote still, could escape the consequences of their use. All too graphically the scientists have shown us that.
The central point, surely, must be that, when you have arsenals that can destroy humanity, you can have no security. By their very nature, nuclear weapons subvert and distort the intention of Governments to provide security for their people. So-called nuclear logic always seems to require the next terrible step: the production of a new weapon to prevent the last from being used. The ceaseless search for balance is really endless escalation; security, like a desert mirage, is never reached. We sink further into insecurity and fear. The balance of terror has been raised one more notch. It is well named. And despite the truly awesome consumption of resources, it seems we are edging towards yet another new and uncontrolled level of arms technology and spending. An arms race in outer space must not be permitted. Where one nuclear giant leads, the other will surely follow.
Of course, the arms race does not exist in a vacuum. It is a reflection of deep-seated distrust and scarcely concealed hostility. Only earnest diplomatic action aimed at sincere detente will remove the distrust. Only decisive political action can end the arms race itself. No one underestimates the difficulty of managing the transition to a world without nuclear weapons, which must be the ultimate goal - but the nuclear "logic" that equates more nuclear weapons with greater security cannot be allowed to go on sabotaging the process of arms control and disarmament negotiations. What security is there, I ask, in a system under which mischance, malevolence or madness may entomb not only the nuclear Powers, but all of us?
With the fate of the world in their hands, how can the two major nuclear Powers continue to refuse to respond promptly and positively to the overtures each has made to the other? The leaders of the United States of America and the Soviet Union, separately and together, have given indications that progress can be made. The tentative steps they have taken seem to shew that there is common ground. They agree on the need for deep cuts in nuclear weapons. Their proposals now lie on the negotiating table. They must not just lie there. The political will of the major Powers to end the arms race will be judged by what they do now to narrow the negotiating gap between them. An old adage says: "Procrastination is the thief of time." Time is fast running out. The nations of the world, all but a handful of them non-nuclear, cannot wait much longer; they have waited too long already.
Nor can we, the small countries, simply conclude that it is a problem only for the nuclear Powers to solve. He must take a hand, together. New Zealand welcomes the successful conclusion earlier this week of the Stockholm Conference on Confidence-Building Measures and Disarmament in Europe. As earlier speakers from both East and West have noted, the agreement should make a significant contribution towards reducing tensions in Europe. That benefits not only Europe, but the wider international community. The agreement is most welcome after a long period of stalemate on arms control and disarmament negotiations. But it is only a beginning. We urge the larger Powers to get on with resolving their wider differences. Meanwhile there are things which the small can do, steps which we can take in co-operation with one another to encourage disarmament.
Among practicable arms control measures, the most urgent is a comprehensive test-ban treaty; one that would ban all testing by all nations, in all environments and for all time. No other single step would do so much to slow the remorseless advance of nuclear-weapon production and experimentation, or to establish confidence in the will of the nuclear Powers to eliminate nuclear weapons from the world's arsenals. It would be a truly universal arms control measure.
There may be more than one route to a comprehensive test-ban treaty. The ending of testing by any State, even temporarily, is a step forward and should be welcomed. A mutual moratorium by two or sore would be better still, even if a temporary one. All such steps give time for talk and delay disastrous escalation.
There may be other provisional measures involving all the nuclear-weapon States which would help establish confidence and encourage a commitment to negotiate a permanent ban on testing. But none of these can be a substitute for a comprehensive test ban. The New Zealand Government will again join with others in calling on the Conference on Disarmament to start immediately with the work of drawing up a comprehensive test-ban treaty. New Zealand, too, is ready to take part in an international system for monitoring a test ban. We have some facilities in place for monitoring testing in our own region and are preparing to improve them.
There is room for smaller powers to act in the regional sphere, too, in practical ways that the United Nations has recognized as valuable. For its part, New Zealand will not permit nuclear weapons in our country, even temporarily, as on visiting ships or aircraft. We intend to keep our land, our waters and our ports, and our air space nuclear-free.
With the members of the South Pacific Forum, an annual gathering of 13 independent states, we have moved to establish a nuclear-free zone in the South Pacific. The Rarotonga Treaty was adopted over a year ago now. It prohibits the acquisition, stationing or testing of nuclear weapons by any of its parties. This year's forum at Suva adopted three Protocols to the Treaty. These call on the major nuclear Powers to respect the zone. I am glad to be able to tell you that some have already indicated their willingness to sign these Protocols. The New Zealand Government, along with others in the region, hopes they will soon be endorsed by all those countries eligible to sign. But, the South Pacific will not be free of the scourge of nuclear testing until France accepts that the security concerns of a distant European Government should not thwart the legitimate desire of the nations of the South Pacific to live in peace and safety in a nuclear-free environment. For too long, far too long, the Pacific has been used as a testing-ground by the nuclear Powers. Two of them stopped testing there long ago. It is time for France to follow their example. I would note also, in passing, that contrary to what has been said earlier in this debate, the report of the Scientific Mission that visited the French testing site at Mururoa Atoll in 1983 does not provide a basis for asserting that those tests "are being carried out in unquestionably safe conditions," (A/41/PV.8, p. 71). That report specifically refused to rule out the possibility of serious damage to the Atoll and its surrounding environment in the longer-term future.
The South Pacific countries are increasingly confident of their place in the international community, certain of what binds them together, determined to preserve their cultures, committed to the principles of democracy and consensus and willing to work closely with those nations that genuinely pursue co-operation.
The micro-States in the vast ocean region that I come from present unique development challenges. New Zealand makes a major contribution, and we welcome the assistance of other countries in the region's development. Such assistance, however, is only one contribution towards economic growth. Equally important are fair and equitable returns for the region's limited resources, the produce of its |	land, its slowly expanding manufacturing exports and, most important, its fish.
All that calls for international co-operation.
The United Nations was involved earlier this year in another major step forward in the development of the Pacific. On 28 May the Trusteeship Council recommended that the Trusteeship Agreement over the Federated States of Micronesia, the Marshall Islands, Palau and the Northern Marianas should be terminated. At its
meeting at Suva, the South Pacific Forum welcomed that development. New Zealand was a party to the Forum's consensus. The peoples of those Territories have said what they want. That is decisive. The United Nations has discharged its responsibilities, and the process of decolonization is coming nearer to completion in the South Pacific.
There is a lesson here for New Caledonia. Our experience of decolonization has shown us that the United Nations can help bring about peaceful evolution. The South Pacific Forum has always regarded New Caledonia as a neighbor that should take its place as an independent member of the South Pacific community. It is, by history as well as by unchangeable geography, an integral part of the region. Unless its stability is preserved, the stability of the whole region and all its member States will be seriously affected. Forum members are concerned that the Territory's move to independence should take place peacefully. That means by negotiation. France clearly has the power to bring about change peacefully. It is deeply disappointing to us and to our South Pacific neighbors, therefore, that in the approach recently outlined by the present French Government it seems that independence is no longer its goal for New Caledonia. I noted this morning the statement of the French Minister for Overseas Departments and Territories, reported in today's Herald Tribune. He said:
"When Australia and New Zealand are advocating independence for New Caledonia, they are advocating independence for a territory that would be under Libyan control."
Such a claim is farcical. We are not supporting any faction of the independence movement in New Caledonia. We support true self-determination for all real New Caledonians. The South Pacific Forum leaders have made it clear that they want to maintain a dialog with all the parties to see if a more promising situation can be brought about. The Heads of Government of the countries members of the South  Pacific Forum decided last month to seek the re-inscription of New Caledonia on the United Nations list of Non-Self-Governing Territories. That move was strongly endorsed by the Heads of State or Government of the countries of the Non-Aligned Movement at their meeting at Harare. My delegation, with other South Pacific com tries, welcomes that support. We look forward to a positive decision by the Assembly and to a constructive solution to New Caledonia's travail.
We all know that economic stability and prosperity are a necessary condition for real security. The need for international action by the vulnerable is as pressing here as it is in any other field. New Zealand, like many developing countries that are reliant on commodity exports, depends for long-term economic growth on its ability to trade fairly in those areas in which it has a comparative advantage. Yet we are being prevented from doing so by the absurdities of a distorted world trading system. Agricultural trade has generally been excluded from the international trade rules and disciplines. It is the first area to be hit by new protectionist measures, especially non-tariff barriers; it is the main victim of domestic production subsidies which, in the large developed countries have reached a level that even they now recognize as unsustainable. But it is the rest of us, the efficient producers, who have to deal with the massive over-production dumped cm world markets and that brings down returns for everyone.
The problems of agriculture are a time-bomb ticking away under the world trading system. An explosion would threaten not just the prosperity of individual countries but global economic and political stability. That is why New Zealand attaches great importance to progress in a particular United Nations forum, that of the General Agreement on Tariffs and Trade (GATT). The new round of negotiations recently launched at Punta del Este offers a vital opportunity for the international community to establish just and equitable rules for the conduct of agricultural trade. That will be the measure of the new round's success. It has to succeed. It will not succeed without pain, as New Zealand well knows. But if it fails, the credibility of the whole multilateral system will be thrown into question.
There is a need for international action on Africa, too. New Zealanders have been deeply moved by the plight of the sub-Saharan people, who continue to be afflicted by drought and famine. New Zealanders continue to work alongside the Government in supporting churches and other organizations undertaking rehabilitation projects. In the week before the special session on the critical economic situation in Africa they contributed substantially yet again to an international appeal, in this case Sport Aid.
The outcome of the special session was welcomed as a starting point for planning strategies for the future. The endeavors to work out practical measures to bring about an end to Africa's economic and developmental problems are encouraging. The co-operation and commitment with which the special session's deliberations were conducted must be sustained if its sound recommendations are to be put into effect.
New Zealanders have also been shocked by events in southern Africa - the violence in South Africa's black townships, the South African Government's further repression of rights and freedoms, the attacks on defenseless targets in neighboring countries, carried out simply to give a political message, and South Africa's obstruction of Namibian independence. For a while, it looked as though the entirely reasonable approach adopted by the Commonwealth Eminent Persons Group might be successful in bringing all parties in South Africa together to negotiate a new political dispensation. The South African Government's rejection of those efforts, signaled as it was by the contemporaneous and wanton bombing of neighboring capitals, is to be deplored. Negotiation is always the preferable way to bring about necessary and lasting changes acceptable to the majority. The chances of a negotiated end to South Africa's troubles now look slim indeed. Such as they are, they must be grasped, or a holocaust will surely follow.
The common theme in each issue I have raised is the need for united action. And in each case it is clear that the United Nations can play a crucial part, provided it has the support of those - the overwhelming majority of its Members -who are small, whose individual power is slight. It is disturbing, therefore, to see a weakening - even a conscious undermining - of the commitment to multilateral action. It is long-standing political indifference or, in some cases, hostility, which is the cause of the United Nations financial crisis. The selective withholding of contributions - a practice in which one major contributor has recently joined another - cannot be condoned. Nor can the action of those who allow dues to fall into arrears. But we have all contributed to the current crisis. We have pretended to believe that political problems could be solved simply by calling for more financial resources, more studies, more staff. Well, we were wrong. Entirely new measures are necessary, at once more drastic and more constructive.
The Secretary-General took prompt and decisive action earlier this year to avert the immediate cash crisis. His package of measures was designed to contain the crisis this year. This Assembly must look at the longer term. It must be resolute.
For we are in no better shape financially now than we were in April. We must recognize this in looking at the proposals before us both for economies and for reform. By a positive approach we emphasize to those owing funds that, while we cannot accept their disregard of binding Charter obligations, we are prepared to help ourselves. We small States have the most to lose - so we must find a way forward.
We in New Zealand welcome the report of the High Level Group. We strongly endorse its consensus findings. We commend them to the membership. We must go on to develop quickly an agreed approach to the reform of the program and budget process,, We must begin to run this important Organization like any self-respecting business - in the interests, that is, of its shareholders, the Member States. In the process, all of us are going to have to accept some curtailment of our favorite programs. We accept that. Compromise from all will be required.
Reform of our finances, management and administration is the first requirement, for it is the prerequisite to efficiency.
More important in the end, though, is the way this Organization goes about fulfilling the objectives of its Charter. I found myself in complete agreement with some observations two days ago of the Foreign Minister of the Netherlands and I- cannot do better, in conclusion, than to refer to them. He said:
"Differences in ideologies and cultures are a fact of life. But polarization and mutual recrimination are not their inevitable corollary." (A/41/PV.9, p. 46)
I would add that although they are a possible and, as things stand, all too likely corollary, they are the very things this Organization was founded to dispel and to avoid for the future. They can only lead to ever deepening mistrust and hostility. It is no use pretending we are not going to disagree and from time to time disagree bitterly. What we must do is face that reality and instead of papering over differences by what the Netherlands Minister rightly called "the practice of false consensus", we must seek in a real spirit of reconciliation, and friendship, to find constructive and hopefully permanent solutions to the great and serious questions that today threaten to divide much of the world into two hostile camps. We must not risk being seen by future generations as having spent our brief and precious time here preparing for war, rather than working for peace.


